Citation Nr: 0722985	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 033	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a respiratory 
disability.  

2. Entitlement to service connection for a right knee 
disability.  

3. Entitlement to service connection for venereal warts. 

4. Entitlement to service connection for residuals of a right 
heel fracture.  

5. Entitlement to service connection for a skin disease of 
the hands. 

6. Entitlement to service connection for gastroesophageal 
reflux disease.  

7. Entitlement to service connection for a muscle pain 
involving the biceps and calves. 

8. Entitlement to an effective date earlier than April 29, 
2002, for a grant of service connection for left knee 
patellofemoral pain syndrome.  

9. Entitlement to an effective date earlier than April 29, 
2002, for a grant of service connection for a left shoulder 
acromioclavicular subluxation. 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1989 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in March 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 2007, the veteran did not appear for a scheduled 
hearing before the Board.  In June 2007, the RO reported that 
the notification for the date of the hearing was mailed to 
the wrong address.  In view of this, the case is REMANDED to 
the RO for the following action:  

Schedule the veteran for a hearing before 
the Board of Veterans' Appeals.  






The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

